DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki’315 (US 2017/0338315).
	Claims 1-3: Yamazaki’315 teaches a composite of metal having two regions, wherein the first region comprises an In-M-Zn oxide having an atomic ratio of In:M:Zn being 5:1:, and the second region comprises In-M-Zn oxide with an atomic ratio of In:M:Zn is to 1:4:, (Yamazaki’315, Figures 13A-C). In other words, the proportion of M to (In+Zn+M) in the first region is less than a proportion of the element M to (In+Zn+M) in the second region; and wherein M=Ga, Al, Si, B, Y, Ti, Fe, Ni, Ge, Zr, Mo, La, Ce, Nd, Hf, Ta, W, or Mg (para. 0068).  An analysis of the composite oxide, a diffraction pattern result in the X-ray diffraction has a peak whose shape is asymmetric with an angle between 2=30°and 35° (i.e. 31o) at which a maximum intensity of the peak is detected. See Yamazaki’315, Figure 14 and para. 0295.  Note also the method of making the composite oxide is identical to the method disclosed in the instant specification, namely sputtering a metal oxide target with an atomic ratio [In]:[M(Ga)]:[Zn] = 4:2:4.1 in a mixed gas of oxygen and a rare gas in which the proportion of oxygen is about 10% and the In-M(Ga)-Zn metal oxide target is oscillated during the deposition (compare the description of the instant specification at para. 0097-0099 to that of Yamazaki’315, at para. 0107-0109); therefore, the structure and properties of the composite oxide as recited in the instant claims are inherent structure and properties of the composite oxide of Yamazaki’s315.
	Claim 4: The composite oxide serves as a channel region in a transistor wherein the transistor comprises a gate, a source and a drain (Yamazaki’315, para. 0058, 0088-0089, 0112, and 0127)
	Claims 5-8: The oxide semiconductor film comprises a region including nanocrystal and crystalline region whose c-axis is aligned (Yamazaki’315, para. 0295 and 303) and the nanocrystals having a particle diameter of less than 10 nm (Yamazaki’315, para. 0082 and Figure 17).
	Claim 9: The electron diffraction pattern image of the composite shows plurality of spots that are observed in a ring-shaped region (Yamazaki’315, para. 0304-305 and Figures 15 & 16).
	Claims 10-12: The transistor is provided in a pixel or a gate driver (Yamazaki’315, para. 0180-0183)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 7, 2022
/HOA (Holly) LE/Primary Examiner, Art Unit 1788